DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 10/11/2021 has been received and will be entered.
Claim(s) 1-3 and 6-23 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 4-5 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Double Patenting
I. With respect to the provisional rejection of Claim(s) 1-3 and 6-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-22 of copending Application No. 14/757,193 in view of: (i) US 2012/0128570 to Krishnaiah, et al., no traversal 
II. With respect to the provisional rejection of Claim(s) 1-3 and 6-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-22 of copending Application No. 14/757,193 in view of: (i) US 2016/0339160 to Bedworth, et al., no traversal was presented. (Remarks of 10/11/2021 at 6). As understood, the Remarks rely on the amendments deleting the rejected species. This is persuasive for the rejection as previously set forth. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1-3 and 6-23 – or as stated below – is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0158513 to Zhamu, et al. in view of: (i) US 2012/0128570 to Krishnaiah, et al., as understood the Remarks rely on the amendments deleting the rejected species. (Remarks of 10/11/2021 at 6). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 1-3 and 6-23 – or as stated below – is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0158513 to Zhamu, et al. in view of: (i) US 2016/0339160 to Bedworth, et al., as understood the Remarks rely on the amendments deleting the rejected species. (Remarks of 10/11/2021 at 7). This is persuasive. The rejection is WITHDRAWN.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I. Claim(s) 1-2 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-22 of copending Application No. 14/757,193 in view of:
(i) US 2010/0056819 to Jang, et al. 

The claims are essentially identical, but for the absence of the oxidizing gas or vapor. These are taught in the prior art. The analysis (“Rejection I”) below is incorporated herein, mutatis mutandis. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-2 and 6-23 – or as stated below – is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0158513 to Zhamu, et al. in view of:
(i) US 2010/0056819 to Jang, et al. 

Citation to the reference is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference. 
With respect to Claim 1, this claim requires “a) mixing multiple particles of a graphitic material, and multiple particles of a solid carrier material to form a mixture in an impacting chamber of an energy impacting apparatus.” Zhamu teaches mixing graphitic material with a solid carrier material. See e.g. (Zhamu 3: [0024], [0031]). 
Claim 1 further requires “b) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of said solid carrier material particles to produce graphene-coated solid carrier particles inside said impacting chamber.” Zhamu teaches: “A preferred embodiment of the present invention is a method of directly mixing a graphitic material and a carrier material into an energy impacting device, such as a ball mill, and submitting the mixture to a sufficiently long treatment time to peel off graphene layers from the source graphitic material and transfer these graphene layers immediately to the carrier material surfaces.” (Zhang 3: [0024]). Coating of the carrier particles is taught. (Zhamu 3: [0034]). 
Claim 1 further requires “c) sequentially or concurrently oxidizing and separating said graphene sheets from said surfaces of said solid carrier material particles to produce said isolated graphene oxide sheets.” Graphene oxide is taught, which suggests oxidation. See e.g. (Zhamu 5: 
Claim 1 has been amended to recite “said step (c) comprises exposing said graphene sheets to an oxidizing medium, before, during or after the graphene sheets are separated from said solid carrier material particle surfaces, wherein said oxidizing medium is selected from an oxidizing gas or vapor, an oxidizing plasma, or an oxidizing liquid, wherein said oxidizing liquid is selected from a liquid comprising an oxidizer selected from 
Zhamu teaches methods of contacting graphite with one of the previously claimed oxidizing mediums, potassium permanganate, to make graphite/graphene oxide, but in the context of the prior art. (Zhamu 5: [0051]). Treating the graphene sheets with another oxidizing medium, like an oxidizing gas or vapor, is an obvious expedient. Oxidizing gasses and vapors are known graphite oxidizing mediums. Official notice is taken. In support of taking official notice, i.e. in making sure there is ample evidence on the record, the following is provided:
US 2010/0056819 to Jang, et al. – see (Jang 6: [0129]) (“[‘T]he oxidation treatment comprises subjecting the pristine NGP material to an oxidizing agent preferably selected from ozone, sulfonic (SO.sub.3) vapor, an oxygen-containing gas, hydrogen peroxide vapor, nitric acid vapor, or a combination thereof. Preferably, the treatment comprises subjecting the pristine NGP material to an oxidizing agent in a hydrogen-containing environment. Although oxidation treatment can be conducted by immersing NGPs in a liquid acid and/or oxidizer environment, such a procedure requires a subsequent water-rinsing and purification step (such a 
Use of a known oxidizer (oxidizing gas or vapor) to achieve predictable results (graphene oxide) does not impart patentability. MPEP 2143. Note also teachings, suggestions and motivations related to advantages provided by using a gas/vapor, for example the elimination of a post-treatment rinsing step.  (Jang 6: [0129])
As to Claim 2, impacting balls are taught. (Zhamu 2: [0020]).
As to Claim 6, the carrier materials are taught. (Zhamu 3: [0031]).
As to Claim 7, the carrier materials are taught. (Zhamu 3: [0031]).
As to Claim 8, the features are taught. See e.g. (Zhamu “Claim 6”). 
As to Claim 9, the removal techniques are taught. See e.g. (Zhamu “Claim 6”).
As to Claim 10, ultrasonication is taught. See e.g. (Zhamu 5: [0050]). 
As to Claim 11, the graphitc material is taught. See e.g. (Zhamu 2: [0021]). 
As to Claim 12, the apparatus is taught. See e.g. (Zhamu 3: [0032]).
As to Claim 13, the “never been previously exposed” language is taught. See e.g. (Zhamu 2: [0021]).
As to Claim 14, single-layer graphene oxide is taught. See e.g. (Zhamu 3: [0033]). 
As to Claim 15, 80% single-layer graphene oxide is taught. See e.g. (Zhamu 3: [0033]).
As to Claim 16, functionalization is taught. See e.g. (Zhamu 3: [0034] et seq.). 
As to Claim 17, the functional groups are taught. See e.g. (Zhamu 3: [0035]). 
As to Claim 18, the functional groups are taught. See e.g. (Zhamu 3: [0036]).
As to Claim 19, the functional groups are taught. See e.g. (Zhamu 4: [0038]).
Claim 20, the functional groups are taught. See e.g. (Zhamu 4: [0038]).
As to Claim 21, the functional groups are taught. See e.g. (Zhamu 4: [0039]).
As to Claim 22, the functional groups are taught. See e.g. (Zhamu 4: [0040]).
As to Claim 23, continuous operation is taught. See e.g. (Zhamu 6: [0065]). 

Allowable Subject Matter
I. Dependent upon rejected claim.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736